Citation Nr: 1733448	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to May 23, 2006 and in excess of 50 percent since that date for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to June 1992.

This matter is on appeal from a rating decision in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Washington VA Regional Office Appeals Management Center now has jurisdiction in this matter.

The Board notes that while the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD in a December 2016 rating decision, effective May 23, 2006, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not been awarded, the claim is still on appeal.  See id.


FINDING OF FACT

During the period on appeal, the Veteran's PTSD has been characterized by disturbances of mood and motivation, panic attacks, nightmares, and impaired memory and judgment.  Symptoms such as suicidal ideation, obsessional rituals, and near-continuous panic or depression affecting the Veteran's ability to function independently, have not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial 50 percent rating, but no more, for an acquired psychiatric disorder, characterized as PTSD, for the period prior to May 23, 2006, have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, for the period since May 23, 2006, have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of a letter sent in July 2007.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran, his wife, and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

The Board notes that this appeal was remanded in September 2016 to obtain pertinent medical treatment records.  All available records have been obtained and attached to the claims file.  Therefore, VA has met its duty to assist in this respect.

Increased Rating

The Veteran is presently service connected for PTSD, and he has received a 30 percent rating prior to May 23, 2006, and a 50 percent rating since that date.  He contends he is entitled to a higher rating for that disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2016).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under 38 C.F.R. 4.130, DC 9411, which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 4.130, DC 9411 (2016).   

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
 which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as a portion of the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV, including GAF scores.  See 38 C.F.R. § 4.126 (a) (2016).  A VA examination dated August 2007 is of record.  As to the portion of the appeal period after the amendments, an examination dated July 2014 applying the DSM-V criteria for PTSD, is of record.
 
Based on the evidence of record, the Board first determines that a 50 percent rating is warranted for the period prior to May 23, 2006.  Specifically, the Veteran's 30 percent rating was in effect for less than one month, and it is unlikely that his symptoms changed so much in such a short amount of time.  Therefore, a 50 percent rating is appropriate for the entire period on appeal.  

However, a rating in excess of 50 percent is not warranted.  Specifically, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas.  

Throughout the appeal period, the Veteran maintained normal hygiene and appearance, clarity of speech and thought and alertness.  For example, throughout the period on appeal, the Veteran demonstrated normal alertness and clarity of speech and thought.  The August 2007 examiner found the Veteran's speech clear and coherent and his attitude friendly and attentive.  His attention was intact and he was able to complete the serial 7s test.  While his affect was constricted, this lack of affect is less severe than the flattened affect for even a 50 percent rating.  Both the August 2007 and July 2014 VA examiners found the Veteran to have good hygiene and neat grooming.  Further, the July 2014 VA examiner and the PsyD who wrote an October 2014 letter on behalf of the Veteran, found the Veteran fully oriented, albeit with a blunted mood.   

While the Veteran suffers from disturbances of motivation and mood, these disturbances are adequately reflected in his current 50 percent rating.  The Veteran stated in May 2009 that he experienced panic attacks on a daily basis, often several times a day, and are triggered by the sensory stimuli of his work environment.  However, such panic attacks are contemplated in his current rating scheme, and do not reflect the near-continuous panic mentioned in the criteria for a 70 percent rating.  

In addition, there is evidence in the record reflecting periods of domestic violence that could be construed the impaired impulse control contemplated in a 70 percent rating.  For example, the August 2007 VA examiner noted irritability and outbursts of anger; the Veteran reported hypervigilance, episodic depression, and intrusive memories.  The Veteran's wife, in a May 2009 statement, stated that the Veteran displayed emotional extremes, either going from "0 to 60" with a single word or situation and threatening his wife and children with violence, or instantly turning off in response to a saddening situation, believing nothing will get better.  However, through the period on appeal, the Veteran has shown the development of his ability to control his impulses and regulate his emotions.  For example, in contrast to the 2009 statements, the July 2014 VA examiner noted that his relationship with his wife is great, no domestic violence was reported, and that she knows how to manage his symptoms.  Medical records from December 2014, September 2015, and October 2015 all show that the Veteran is better able to cope when he is provoked to anger.  Near continuous panic and depression affecting the ability to function independently have not been shown.  Further, despite bouts of anger and hypervigilance, the Veteran is able to function independently and was found able to manage his own financial affairs by both VA examiners.    

The Veteran's chronic sleep impairment, while notable, is contemplated by his current rating under DC 9411.  Specifically, the Veteran told the August 2011 examiner that he averages about five to six hours of sleep per night.  According to his wife's May 2009 statement, the Veteran suffers from recurring nightmares from which it is difficult to wake him, including a particularly unsettling one in which he feels that "pure evil" is coming for him.  The Veteran has, several times, refused to get out of bed before his wife surveys the entire interior of their home.  Such sleep disturbances, while undoubtedly unsettling, are not uncommon with PTSD.  Further, the Veteran has not alleged periods of absence from work due to lost sleep.  Accordingly, any resulting occupational or social impairment is contemplated in the Veteran's current rating.

In his August 2007 VA examination, the Veteran showed normal remote, recent, and immediate memory.  While the Board notes the statements from the Veteran and his wife describing his lack of remembering the details of conversations, or remembering them incorrectly, as well as his forgetting to complete menial tasks at work, these are contemplated by his current 50 percent rating and a higher rating is not necessary to address them.  Similarly, the Veteran's judgment at all times on appeal was fair.  He showed few impulse control problems, and no hallucinations or delusions during the appeal period, that would justify a rating in excess of 50 percent.  He states in a March 2016 letter that he often has impaired judgment in how he speaks to his coworkers and his employer's patients who do not have a "military mindset."  Even if this indiscretion is attributable to a lack of judgment, as opposed to a mood disturbance, it is not the type of impairment of impulse control contemplated by the 70 percent rating as it does not involve the Veteran losing control of his actions for any time period.  Finally, throughout the period on appeal, the Veteran has had no delusions or hallucinations, and no suicidal ideations or attempts.  Thus, the Veteran's general cognitive state most resembles his current 50 percent rating.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 50 percent.  For example, he has exhibited difficulty in adapting to stressful situations as well as inability to maintain effective relationships.  However, these symptoms do not reach the degree required to demonstrate occupational and social impairment with deficiencies in most areas.  The criteria for the next-higher 70 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, suicidal ideation, obsessional rituals which interfere with routine activities, and illogical, obscure, or irrelevant speech, have not been demonstrated.   

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's service connected PTSD impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  During the period on appeal, the Veteran has demonstrated a successful family life.  His August 2007 examiner found that he had been happily married to his third wife for over ten years, and generally getting along with his children.  While the examiner found that the Veteran had a limited social network outside of work and fellow former service members, this difficulty establishing social relationships is contemplated in his current 50 percent rating.  Similarly, a May 2009 letter from the Veteran mentioned not being able to open with many people, having few friends, and rarely keeping in touch with his relatives.  He also mentioned living in a remote foothill area and having difficulty going out in public because of having to evaluate people and places for potential threats.  Again, these symptoms are contemplated in his 50 percent rating and do not reflect occupational and social impairment with deficiencies in most areas.  

The Veteran's July 2014 examination represents a shift from the social inadaptability portrayed in his previous records.  The Veteran reported that his marriage was great, that they lived with their youngest child, and that no domestic violence incidents had been reported.  By this time, his family had learned how to help the Veteran manage his symptoms, and he reported being able to interact with patients and coworkers.  While medical records from October 2014 and February 2016 show that the Veteran is emotionally detached from his wife, he had made an increased effort to help with household duties, and was no longer threatening physical violence.  As such, impaired impulse control contemplated by a 70 percent rating is not shown.  

Likewise, the Veteran's record reflects an improvement in the Veteran's occupational adaptability.  His August 2007 examiner found that the Veteran was gainfully employed as a radiology technician.  He had only lost one week from work in the previous year, and that was to care for a sick child.  While the Veteran's abstract thinking and memory in his occupation are impaired by triggers such as children covered by sheets, and the lights and sounds usual in his occupation, such impairment of abstract thinking and memory loss are contemplated in his current 50 percent rating.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In assessing the evidence of record, it is important to note that the GAF scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); a GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

The Veteran's GAF scores were 65 in August 2007, and 50 in September 2014.  Despite his falling slightly below the 51-60 range in September 2014, the Board finds that the range of scores displayed by the Veteran from reflects the social and occupational impairment reflected by the 50 percent rating; as shown above, the Veteran has not shown the level of cognitive impairment or occupational difficulty required for a 70 percent rating.  The Veteran's GAF score is consistent with his current rating.  While the Board notes a GAF score of 46 in August 2006, this score was reported relatively early in the period on appeal.  The pattern of GAF scores since then shows consistency with a 50 percent rating.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  Specifically, the Veteran has described symptoms as panic attacks in his May 2009 correspondence.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Thus, in addition to being contemplated in his current 50 percent rating, the Board notes that the Veteran and his wife do not possess the qualifications necessary to diagnose panic attacks.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 50 percent rating is warranted for the Veteran's PTSD for this period.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran gets extremely angry at patients who are late for their appointments, goes on high alert every time he is called into his supervisor's office, and experiences heart palpitations, sweaty palms and distraction in reaction to the sights, sounds, and smells of his work environment as a technician.  However, in a December 2014 medical record, the Veteran mentioned handling an out of control situation at work without blowing up.  Further, the record does not reflect hospitalization or other marked interference with his employment during the period on appeal.  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).	

Lastly, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

For the foregoing reasons, a rating in excess of 50 percent is not warranted for the period on appeal.


ORDER

An initial 50 percent rating, but no more, for an acquired psychiatric disorder, characterized as PTSD, for the period prior to May 23, 2006, is granted.  

An initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, for the period since May 23, 2006, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


